SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

366
CAF 12-01784
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF CHRISTOPHER G. SALO,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

PATRICIA A. SALO, RESPONDENT-RESPONDENT.


PETER J. DIGIORGIO, JR., UTICA, FOR PETITIONER-APPELLANT.

CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-RESPONDENT.

PAUL M. DEEP, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (Joan E.
Shkane, J.), entered July 30, 2012 in proceedings pursuant to Family
Court Act article 6. The order dismissed the petitions for lack of
jurisdiction.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner filed two petitions alleging violations
of a prior custody order, and a modification petition based on a
change in circumstances. Petitioner appeals from an order in which
Family Court dismissed the petitions for lack of jurisdiction because
a divorce action was pending in Supreme Court. We dismiss the appeal
as moot because, while the appeal was pending, the parties and the
Attorney for the Child entered into a stipulation modifying their
custody and visitation arrangement “in full satisfaction of all
petitions.” Upon consent of the parties, the court awarded petitioner
primary physical custody, with visitation to respondent, and ordered
that “all prior orders are hereby vacated.” Thus, “because the
stipulation resulted in a new order that super[s]eded the order being
appealed, this appeal is moot” (Matter of Mace v Miller, 93 AD3d 1086,
1086; see Matter of Justeen T., 17 AD3d 1148, 1148).




Entered:    March 28, 2014                      Frances E. Cafarell
                                                Clerk of the Court